





Exhibit 10.5




SUBSCRIPTION AGREEMENT




This Subscription Agreement (the “Agreement”) is entered into effective as of as
of May ___, 2013 by and between the investor listed on the signature page hereto
(“Investor”), and Fun World Media, Inc., a Delaware corporation (the “Company”),
with reference to the following facts:




WHEREAS, the Company is conducting an offering (the “Offering”) of up to sixteen
(16) units (each, a “Unit” or the “Units”), at a purchase price of $25,000.00
per Unit, with each Unit consisting of 250,000 shares of Company common stock
and warrants to purchase up to an additional 250,000 shares of Company common
stock at an exercise price of one dollar ($1.00 ) per share for a period of
three years, as described in more detail in the Transaction Term Sheet attached
hereto as Exhibit A;




WHEREAS, Investor desires to purchase a Unit or Units, and the Company desires
to sell the Unit or Units to the Investor based on the terms contained herein;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and Company agree as follows:




1.

Payment of Purchase Price; Issuance of Common Stock.  In exchange for Investor’s
payment of the purchase price in the amount set forth on the signature page, the
Company shall issue the number of Unit(s) set forth on the signature page, with
each Unit consisting of 250,000 shares of Company common stock and 250,000
warrants to purchase shares of Company common stock.  The purchase price shall
be paid by wire transfer pursuant to the instructions to be provided by the
Company.  Upon the completion of the restructuring referenced in the Transaction
Term Sheet, the Company shall issue the stock certificate and warrant to the
Investor.  The warrant agreement shall be in a customary form and shall provide
for cashless exercise.




2.

Investor Representations.  The Company is issuing the Units which consist of
common stock and warrants (collectively, the “Securities’) to Investor in
reliance upon the following representations made by Investor:




(a)

Investor acknowledges and agrees that the Securities are characterized as
“restricted securities” under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the “Securities
Act”) and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom.  Investor
acknowledges and agrees that () the Securities are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, and the shares of Common Stock have not yet been
registered under the Securities Act, and () the Securities may be offered,
resold, pledged or otherwise transferred only in a transaction registered under
the Securities Act, or meeting the requirements of Rule 144, or in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel if the Company so requests) and in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction.




(b)

Investor acknowledges and agrees that () the registrar or transfer agent for the
shares of Common Stock will not be required to accept for registration of
transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with, and () any shares of Common Stock in the form of definitive
physical certificates will bear a restrictive legend.




(c)

Investor acknowledges and agrees that: (a) the Securities are being offered and
sold in reliance upon federal and state exemptions for transactions not
involving any public offering; (b) Investor is acquiring the Securities solely
for its own account for investment purposes, and not with a view to the
distribution thereof in a transaction that would violate the Securities Act or
the securities laws of any State of the United States or any other applicable
jurisdiction; (c) Investor is a sophisticated purchaser with such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of purchasing the Securities; (d) Investor has had the
opportunity to obtain from the Company such information as desired in order to
evaluate the merits and the risks inherent in holding the Securities;
(e) Investor is able to bear the economic risk and lack of liquidity inherent in
holding the Securities; (f) Investor is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act, and the attached ACCREDITED
INVESTOR QUESTIONNAIRE has been completed by Investor truthfully and accurately;
and (g) Investor either has a pre-existing personal or business relationship
with the Company or its officers, directors or controlling persons, or by reason
of Investor’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Securities.




(d) 

Investor's investment in the Company pursuant to the Securities is consistent,
in both nature and amount, with Investor’s overall investment program and
financial condition.  Investor has had the opportunity to review the Company’s
public reports filed with the Securities and Exchange Commission which contain
the most recent public information regarding the Company (the “SEC Filings”),
including the Company’s current status as a “shell company”.  Investor has not
been furnished any literature other than this Agreement and the SEC Filings and
is not relying on any information, representation or warranty by the Company or
any of its affiliates or agents, other than information contained in this
Agreement and the SEC Filings, in determining whether to purchase the
Securities. Investor acknowledges there is no minimum amount to be raised in the
Offering and that the Company may spend the proceeds from the Offering as funds
are received.




(e)

Investor’s principal residence/principal place of business is in the state
identified on the signature page below.




3.

Miscellaneous.




(a)  

This Agreement shall be construed and enforced in accordance with the laws of
the State of California.

(b)  

This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof.  No modification, variation
or amendment of this Agreement shall be effective unless made in writing and
signed by both parties.




(c)

Each party to this Agreement hereby represents and warrants to the other party
that it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this Agreement and that its decision
to execute this Agreement is not based on any reliance upon the advice of the
Company, its officer, directors, representatives or legal counsel.  This
Agreement shall be construed neutrally, without regard to the party responsible
for its preparation.  




(d)

Each party to this Agreement hereby represents and warrants to the other party
that (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party; and (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement and the Agreement is fully
binding and enforceable against such party.




(e)

This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission or by electronic transmission in PDF format,
all of which taken together shall constitute a single instrument.  




This Agreement is entered into and effective as of the date first written above.




COMPANY:

Fun World Media, Inc.




By: ___________________________

Print Name: ____________________

Print Title: _____________________

INVESTOR:




____________________________________

Print Name: __________________________




Purchase Price:  $________________

Number of Units: ________________




Address:

_______________________

                       

                        _______________________













[Signature Page to Subscription Agreement]





1





